BY THE COURT.
Epitomized Opinion
Publish-ed Only in Ohio Law Abstract
William Taxis brought suit and recovered judgment for personal injuries inflicted by the owner of a motor vehicle.
The action was brought in Montgomery county, where the plaintiff resided. The owner having died, his administrator was made defendant. The owner resided in Hamilton county and his administrator was appoined and resided in Hamilton county.
-Summons was issued in Montgomery county and served in Hamilton, county.
Objection to the jurisdiction over the person of the defendant was made by motion at the inception of the ease and later by answer. These objections were overruled and jurisdiction retained. The sole question presented is one of personal jurisdiction.
Under a liberal construction of 6308 GC., which gives jurisdiction- over actions of this kind in the county Where the pláintiff resides, we are of opinion that the objections to the jurisdiction over the defendant were properly overruled.
Judgment affimed.